Citation Nr: 1201337	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes mellitus, currently evaluated as 20 percent disabling. 

2.  Entitlement to a higher initial evaluation for hypertension, currently evaluated as 10 percent disabling. 

3.  Entitlement to a higher initial evaluation for right eye cataract, currently evaluated as noncompensable. 

4.  Entitlement to a higher initial evaluation for erectile dysfunction (ED), currently evaluated as noncompensable. 

5.  Entitlement to a higher initial evaluation for right lower extremity neuropathy, currently evaluated as 10 percent disabling. 

6.  Entitlement to a higher initial evaluation for left lower extremity neuropathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2005, a statement of the case was issued in January 2007, and a substantive appeal was received in March 2007.  The Veteran had requested a Board hearing in March 2007, but he withdrew his hearing request in October 2011.  

The issues of higher ratings for left lower extremity neuropathy and right lower extremity neuropathy are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require insulin.

2.  The Veteran's hypertension does not produce a diastolic pressure of predominantly 110 or more or a systolic pressure of predominantly 200 or more.  

3.  The Veteran's corrected right eye distant visual acuity is 20/50 and he has no right eye visual field impairment.  

4.  The Veteran does not have or nearly approximate deformity of his penis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

3.  The criteria for a compensable rating for right eye cataract have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6028-6079 (2008).

4.  The criteria for a compensable rating for ED have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in October 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO granted service connection for the disabilities at issue in April 2005, and the RO provided the Veteran with rating criteria for the disabilities at issue in January 2007 in connection with the current appeal.  The Board finds that the Veteran has actual knowledge of the matters addressed in the Dingess case and that no useful purpose would be served by delaying appellate review at this time for any additional VCAA notice. . 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran the opportunity to give testimony before the Board, and examined the Veteran for the disabilities at issue in January 2005, providing all information necessary to rate the disabilities.  The examination was therefore adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.40 (2011), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2011), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diabetes mellitus

A 20 percent rating is currently assigned for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that code, diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  

The January 2005 VA examination report states that the Veteran was taking Metformin twice a day for control of his glucose and that he should avoid strenuous physical activities due to his diabetes mellitus, to avoid hypoglycemic reactions.  A later dated January 2005 VA medical record indicates that the Veteran was on oral Metformin for his diabetes mellitus.  Records dated in April 2005, February 2006, and January 2007 also show this.  

As the preponderance of the evidence is against a finding that the Veteran requires insulin for his diabetes mellitus, a 40 percent schedular rating is not warranted.  There is a requirement of the use of insulin in order to warrant a 40 percent rating.  

Hypertension

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which is for hypertensive vascular disease.  It provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more; or where there is a history of diastolic pressure predominantly 100 or more and there is a need for continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

The VA examination which was conducted in January 2005 revealed that the Veteran's blood pressure was 122/80 at that time.  A January 2009 VA examination revealed his blood pressure to be 122/73 and none of the records in the interim show blood pressures of 110 or more diastolically or 200 or more systolically.  

As the preponderance of the evidence is against a finding that the Veteran's blood pressure is predominantly 110 or more diastolically or predominantly 200 or more systolically, a higher schedular rating is not warranted under Diagnostic Code 7101.  

Cataract

The Veteran's right eye cataract was granted service connection as secondary to his service-connected diabetes mellitus.  It is rated under 38 C.F.R. § 4.81a, Diagnostic Code 6028-6279 (2008).  Under 38 C.F.R. § 4.84a, Diagnostic Code 6028 (2008), senile and other preoperative cataracts are rated on impairment of vision.  

Under 38 C.F.R. § 3.383 (2011), compensation is payable for combinations of service-connected and nonservice-connected disabilities as follows:  when there is blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  Service connection is in effect only for right eye disability.   

On VA examination in March 2005, the Veteran reported no visual problems associated with his diabetes mellitus.  His best corrected distant vision was 20/50- in his right eye.  He had a posterior subcapsular cataract in his right eye.  Testing revealed that his right eye visual field was full.  The diagnosis was right eye cataract.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected right eye cataract.  He has no loss of field of vision due to it, and his distant visual acuity is 20/50 in his right eye.  The rating criteria provide for a noncompensable rating when vision in the service-connected eye is 20/50 and the other eye is not service-connected.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).  The Board notes that there has been a change in the rating criteria, effective from December 10, 2008.  However, the Veteran's application was received prior to December 10, 2008, and when the rule was changed, they regulators indicated that the new criteria apply only to claims received on or after 10, 2008, and when the rule was changed, the amendment indicated that the new criteria apply only to claims received on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008). 

ED

The Veteran's ED is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  There is no lower rating under Diagnostic Code 7522.  

The January 2005 VA examination report shows that the Veteran has no deformity of his penis.  It states that his erectile dysfunction has been helped with Viagra.  In the absence of evidence showing or nearly approximating deformity of the penis with loss of erectile power, a compensable schedular rating cannot be assigned under the rating schedule.  The Board notes that VA has already awarded special monthly compensation to the Veteran in recognition of the loss of use of a creative organ.

Extraschedular consideration

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disabilities on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities addressed on the merits in this decision.  In short, the rating criteria contemplate not only his symptoms but the severity of each disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus is not warranted.  A disability rating in excess of 10 percent for hypertension is not warranted.  A compensable disability rating for right eye cataract is not warranted.  A compensable disability rating for ED is not warranted.  The appeal is denied to this extent.


REMAND

Right and Left lower extremity neuropathy

A January 2009 VA examination report indicates that the Veteran has decreased motor in his left lower leg with left foot drop.  It is unclear whether this is due to or associated with his service-connected peripheral neuropathy.  Further development is necessary to allow for fully informed appellate review of this issue.  Since appropriate examination of the left lower extremity neuropathy is necessary, the Board believes it reasonable to defer consideration of the right lower extremity and to have both extremities examined together to ensure an accurate current assessment of the neuropathy disorders.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for VA examination for his left and right lower extremity neuropathy.  It is imperative that the claims file be made available to the examiners for review in connection with the examination.  Any necessary special studies or tests are to be accomplished.  Examination findings should be clearly set forth to allow for application of VA rating criteria.     

The examiner should discuss the relation of any left foot drop to the neuropathy.  The examiner should also express an opinion as to whether the neuropathy of each lower extremity more nearly approximates mile, moderate, or severe incomplete paralysis.   

2.  To avoid the need for further remand, the RO should review the medical opinion to ensure its responsiveness to the posed questions. 

3.  Thereafter, the RO should review the expanded records and readjudicate the neuropathy issues.  The Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


